Motion Denied; Order filed September 5, 2019.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-19-00049-CV
                                     ____________

                   PARKWAY CHEVROLET, INC., Appellant

                                            V.

   PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY AND
                 KRISTEN DUCHARME, Appellees


                     On Appeal from the 113th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-51182

                                        ORDER

       Appellant’s brief was originally due April 12, 2019. When appellant failed to
file its brief, we issued three orders requiring appellant to file a brief with this court.
In response, appellant filed motions to extend time to file the brief and we granted
more than 90 days’ extensions of time to file appellant’s brief until August 28, 2019.
When we granted the final extension, we noted that no further extensions would be
granted absent exceptional circumstances. No brief was filed. On August 28, 2019,
counsel filed a further request for extension of time to file appellant’s brief citing as
an excuse “health, family matters, and other matters resulting in prior extensions.”
We deny the request and issue the following order.

      We order appellant to file a brief with the clerk of this court on or before
September 20, 2019. The court will entertain no further requests for extensions. If
appellant does not timely file the brief as ordered, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                         PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Hassan.